

EXHIBIT 10.13    Employment Offer Letter – Neil Lerner


October 25, 2010
 
Mr. Neil L. Lerner
 
Dear Neil,
 
I am excited to have you join our team at Psychemedics.  We have a tremendous
opportunity for growing our business and truly making a difference.  Your
talents and positive attitude will make a significant contribution toward
achieving our objectives, and, in so doing, achieving your own personal
objectives.
 
Please accept the following as our formal offer:
 

 
●
You will be Vice President, Controller and will be responsible for all internal
and external financial reporting activities, as well as the financial analysis
and planning activities necessary to grow our Company.  You will work directly
with me and other members of our management team in this process, as well as
ensuring that the systems and analyses are in place so that we are able to
better determine and control our costs and expenses and maximize our
growth.  This is a mainstream position which will allow you to use the full
range of your financial and people skills.

 

 
●
Base salary will be $130,000 annually.

 

 
●
You will be eligible for our Management Incentive Bonus Program in 2011 which we
expect to be 25% of your salary (10% for reaching company objectives, 10% for
reaching personal objectives and 5% when both are accomplished).  However, this
program has not yet been approved for 2011 by the Board of Directors and is,
therefore, subject to change.

 

 
●
You will also be eligible for our annual stock grant program in 2011 as a member
of our management team.

 

 
●
You will be enrolled in our medical, dental, life and long-term disability
insurance programs.

 

 
●
You will be eligible to participate in our 401K program.

 
 
 

--------------------------------------------------------------------------------

 
 

 
●
You will be provided 3 weeks vacation.

 
You will also be asked to sign a Confidentiality/Non-Compete Agreement upon
joining our company.
 
As you know, this offer is contingent upon passing our own drug test.
 
Neil, I am really excited about having you on our team; and look forward to your
positive response and to working with you.
 
 
Ray Kubacki
Chairman of the Board and CEO
Psychemedics Corporation
 
 
 

--------------------------------------------------------------------------------

 